Citation Nr: 0829787	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder, 
previously claimed as bipolar disorder, major depressive 
disorder, anxiety disorder, adjustment disorder, and 
cyclothymia.  

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from August 1972 to December 
1972.  He was separated from service based on pre-existing 
external hemorrhoids, medically disqualifying him from 
service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in June 2005.

FINDINGS OF FACT

1.  A mental disorder was not noted upon entry into service, 
and clear and unmistakable evidence is not present to support 
either the existence of a mental disorder prior to service or 
an increase in severity of a mental disorder during service.

2.  A mental disorder did not develop in service, was not 
present a psychosis to a disabling degree within the first 
post-service year, and is not otherwise shown to be causally 
related to service.  


CONCLUSION OF LAW

1.  The presumption of sound condition at entry into service 
is applicable, and is not rebutted by clear and unmistakable 
evidence.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2004 & 2007).

2.  A mental disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in March 2005 addressing the appealed claim for 
service connection for a mental disorder (then styled as 
claims for service connection for cyclothymia/bipolar 
disorder, major depression, anxiety disorder, and adjustment 
disorder), the veteran was informed of the notice and duty-
to-assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate the claim.

That March 2005 notice preceded the RO's initial decision in 
June 2005 addressing the claim for service connection for a 
mental disorder (styled as disabilities including 
cyclothymia, bipolar disorder, major depression, anxiety 
disorder, and adjustment disorder), and informed the veteran 
of the bases of review and the requirements to sustain the 
claim.  He was also told by that March 2005 letter that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
March 2005 VCAA notice letter addressing the appealed service 
connection claim did not address the downstream issues of 
initial rating and effective date with regard to service 
connection for a mental disorder, such errors are harmless 
and moot, because the claim is herein denied.  Further, the 
veteran was afforded Dingess-type notice by a March 2006 
letter, and his claim was thereafter readjudicated by an SSOC 
in August 2007.
 
The March 2005 VCAA letter also requested that he advise of 
any VA and private medical sources of evidence pertinent to 
his claim, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about treatment after service, in support of the claim.  In 
submissions in the course of appeal, the veteran provided 
records of post-service treatment, and also submitted 
statements by treating mental health professionals.  While he 
stated in an April 2007 submission that he would be willing 
to submit a further affidavit or a further statement by a 
psychologist, he did not inform of the potential source or 
provide his signed authorization to obtain additional 
treatment records.  Moreover, he has not indicated that he 
has received VA treatment for a mental disorder.  

The record reflects that the veteran is not represented, but 
that he is an attorney and a Federal Administrative Law Judge 
(ALJ), and chose to represent himself based upon his legal 
knowledge and hence capacity to do so.  Thus, the veteran 
having been given appropriate notice and having been 
requested to submit evidence in support of his claim as well 
as information and authorization to obtain further evidence, 
the Board finds that the development undertaken to date is 
complete.  The veteran did not inform of or authorize 
obtaining additional medical records or other pertinent 
evidence.  He was appropriately informed, including by the 
appealed rating decision and an SOC and SSOCs, of records 
obtained, and, by implication, of records not obtained.  He 
was also adequately informed of the importance of obtaining 
all relevant records.  

The veteran has submitted opinion letters by doctors W and G, 
as discussed below, addressing etiology of a current mental 
disorder as related to service.  However, as the Board has 
determined, below, those opinions are of low probative 
weight, because they relied on unsubstantiated facts.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999).  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, because there is no cognizable independent evidence to 
support the presence of any disease, disability, or treatment 
in service to support the claim, a medical examination to 
address the question of etiology as related to service is not 
warranted.  McLendon.  As discussed below, service treatment 
records (STRs) provide no documentation of any mental 
disorder, and also provide no support for the presence of a 
gastrointestinal disorder with reflux during service to 
support a mental health expert opinion of etiology of a 
mental disorder related to service.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claim by written statements.  
He had requested a hearing before a Hearing Officer (HO) at 
the RO.  However, an April 2007 informal hearing conference 
report informs that the veteran elected to have that informal 
colloquy in lieu of a formal HO hearing.  There is no 
indication that he desires a further opportunity to address 
his claim.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Claim for Service Connection for a Mental Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as psychoses and organic diseases of 
the nervous system, may be subject to service connection 
based upon presumed incurrence in service if manifested to a 
compensable degree within one year immediately subsequent to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.   However, if 
the presumption of soundness is not rebutted, the claim is 
one for service connection, not aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The veteran contends that he had stressful experiences in 
service which either caused claimed mental disorders or 
exacerbated pre-existing mental disorders.

The Board finds that there is insufficient evidence to 
overcome the presumption of sound mental condition of the 
veteran upon entry into service.  38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. § 3.306(b).  The evidence to support a mental 
disorder prior to service consists of lay statements by the 
veteran's brother and a fellow attorney, both in March 2005, 
to the effect that they knew him prior to service and 
subsequent to service, and that he behaved somewhat 
erratically prior to service and subsequent to service, but 
that he had changed with respect to some behaviors upon 
returning from service, including behaving more wildly, 
abusing alcohol or drugs, and engaging in more spontaneous 
and erratic behavior after service than had been in evidence 
prior to service.  However, they noted that the veteran 
spontaneously enlisted in service despite his having formerly 
engaged in anti-military protests, and dropped out of law 
school prior to entering service; these behaviors may 
conceivably support mental dysfunction prior to service.  
These lay statements, however, are hardly the clear and 
unmistakable evidence of either mental disorder prior to 
service or increase in severity of mental disorder during 
service, as is required to overcome the presumption of 
soundness upon entry into service established by the August 
1972 service entrance examination's finding that the veteran 
was psychiatrically normal and noting no mental defect.  

Service clinical records are entirely absent any finding of a 
mental disorder, and are also devoid of any complaints by the 
veteran in service in reference to mental difficulties.  
There are also no private or other clinical records 
contemporaneous with service, or even non-medical records 
contemporaneous with service, to provide support for any 
manifestation of a mental disorder in service.  

The veteran has provided statements by mental heath 
practitioners, doctors W and G, who saw or treated him 
decades after service, as discussed below, but their opinions 
as to the presence of mental illness prior to service, with 
aggravation in service, fail to rise to the clear and 
unmistakable standard of pre-existence and increase in 
severity during service required to overcome the presumption 
of soundness.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. 
§ 3.306(b).  As discussed below, their opinions in that 
regard must ultimately be found lacking in probative value 
and hence not credible to support the claim.  Medical 
opinions based on an inaccurate factual premise are not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The presumption of soundness upon entry into service not 
having been overcome, the question at issue is whether the 
veteran has a mental disorder which developed in service or 
is otherwise causally related to service.  38 C.F.R. § 3.303;  
Wagner v. Principi, supra.

Both the opinions of Dr. W and the opinion offered by Dr. G, 
regarding etiology of currently claimed psychiatric 
disability as related to service, are based in part on the 
veteran's narrative of an increase in gastrointestinal 
problems in service, including acid reflux.  

A review of the STRs reveals that the veteran was found, upon 
service entrance examination, to have external hemorrhoids.  
However, no service clinical records or examinations document 
any other gastrointestinal problems, to include any pertinent 
complaints, findings, diagnoses, or treatment for 
gastrointestinal disorders including reflux (again, other 
than hemorrhoids).  The veteran was separated from service 
after less than four months based upon an improper 
enlistment, due to medically disqualifying external 
hemorrhoids.  

Dr. W stated in his April 2006 letter:  "[The veteran] has 
described being under considerable stress while serving at 
Ft. Polk, Louisiana.  He suffered from gastrointestinal 
problems consistent with irritable bowel syndrome and acid 
reflux at that time.  Those symptoms appear to have been 
exacerbated during his military service."

In an addendum opinion in May 2007, Dr. W again focused on 
the unsubstantiated gastrointestinal conditions, stating that 
"[in service], [the veteran] also suffered from 
gastrointestinal problems consistent with irritable bowel 
syndrome and acid reflux.  These physical symptoms likely 
represented physical correlates of anxiety consistent with an 
individual under heightened state of emotional distress."

Dr. G in his April 2005 letter stated: "When he was admitted 
into the military service, he apparently advised the 
examining physicians that he did have a history of 
gastrointestinal distress.  Unfortunately, while in the 
military those problems became worse and worse."  

Neither Dr. W nor Dr. G noted the exceedingly short duration 
of the veteran's service.  Indeed, it appears that they may 
have misapprehended the extent of the veteran's service, as 
Dr. G stated in his April 2005 letter that the veteran "went 
into the military service in approximately 1970 or 1971."  
Such an approximation as to the year of entry into service is 
suggestive of a length of service lasting years, not the 
reality of less than four months of service toward the end of 
1972.  

It is important to note that neither Dr. W nor Dr. G 
indicated that he had reviewed the veteran's claims folder, 
to include his service medical records.  Further, the 
veteran's STRs do not show that he had any gastrointestinal 
symptoms or conditions other than hemorrhoids, leaving both 
opinions premised on an unsubstantiated fact of 
gastrointestinal disorders including irritable bowel syndrome 
and/or acid reflux, and thereby rendering those opinions by 
doctors W and G inadequate for the Board's adjudication.  See 
e.g., Grover v. West, 12 Vet. App. 109, 112 (1999) (holding 
that an examiner's reference to an injury in service, which 
was not shown by service medical records, cannot be 
considered as competent).  

Further, Doctors W and G similarly relied on unsubstantiated 
reports by the veteran of his having psychiatric 
symptomatology in service.  The STRs include no record of 
psychiatric complaints, findings, diagnosis, or treatment.  
Dr. W noted in his May 2007 letter:  "Concurrently [in 
service] he was having recurrent insomnia, flight of ideas, 
as well as manic and depressive episodes."  While Dr. W 
noted in his March 2006 letter that he had reviewed lay 
statements obtained from a fellow lawyer who knew the veteran 
at the time of his service, and a statement by the veteran's 
former wife, these lay statements are present in the claims 
file, and are notable for their failure to provide any first-
hand account of the veteran's experiences or behaviors while 
in service.  The veteran provided lay statements from this 
fellow lawyer as well as from his brother, both dated in 
March 2005, with both of these statements to the effect that 
the veteran was a changed person upon returning from service, 
with some changes in behavior, but neither indicated any 
first-hand knowledge of the veteran's physical or mental 
condition while in service.  The undated letter from the 
veteran's former wife reveals that she first met the veteran 
in 1979, years after service, and hence she could not have 
had any first-hand knowledge his in-service status.  Thus, 
these lay statements in essence provide no corroboration of 
the veteran's mental or physical conditions in service, or 
indeed of any experiences in service.  

The veteran's own statements and opinions, as well as those 
of his brother and a fellow attorney, addressing whether the 
veteran suffered mental disability in service or causally 
related to service, are ultimately not cognizable to support 
the claim.  Questions of diagnosis of a mental disorder and 
of etiology of a mental disorder as related to events or 
experiences over a period of time, require expertise of 
mental health practitioners, and are beyond the purview of 
lay knowledge or expertise.  Espiritu; cf. Jandreau.  

Accordingly, in the absence of cognizable medical evidence to 
support development of a mental disorder in service or the 
presence of a mental disorder causally related to service, 
the preponderance of the evidence is against the veteran's 
claim for service connection for a mental disorder on a 
direct basis.  38 C.F.R. § 3.303.  The evidentiary record 
also lacks cognizable evidence of an organic neurological 
condition or a psychosis present to a disabling degree within 
the first year after separation from service, and hence 
service-connected on a presumptive basis is also not 
warranted.  38 C.F.R. §§ 3.307, 3.309.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the case must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a mental disorder is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


